DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on June 23, 2021, claims benefit to a U.S. provisional application, filed on June 24, 2020.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Double Patenting
Claims 1-3 and 5-30 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-30 of U.S. Patent Application No. 17/233,374 in view of Kovacs et al. (US 2022/0335337 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because Kovacs et al. provides prior art disclosure and suggestions for the limitations of the present claims not recited by the reference claims, such as implementing the alteration to the communication configuration based at least in part on receiving the response information (Kovacs, paras. [0174], [0182], “…The network node 100 may be configured to send, in response to the change request 434, a machine learning functionality deactivation reply 436 to the user node 200. The machine learning functionality deactivation reply 436 provides to the user node 200 a confirmation of the deactivated machine learning based assistance and reporting. In an example embodiment, the state of the deactivated inference reports may be valid for a given time period/window or until enabled again by the network node 100.”) The prior art disclosure and suggestions of Kovacs et al. are for reasons of enabling efficient configuration of machine learning based assistance while at the same time keeping the signalling overhead at a low level (Kovacs, para. [0003], “In general, there is a need for a solution that would enable efficient configuration of the machine learning based assistance while at the same time keeping the signalling overhead at a low level between the consumer node and the producer node.”) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
Claims 1-3 and 5-30 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-30 of U.S. Patent Application No. 17/344,013 in view of Kovacs et al. (US 2022/0335337 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because Kovacs et al. provides prior art disclosure and suggestions for the limitations of the present claims not recited by the reference claims, such as implementing the alteration to the communication configuration based at least in part on receiving the response information (Kovacs, paras. [0174], [0182], Id.) The prior art disclosure and suggestions of Kovacs et al. are for reasons of enabling efficient configuration of machine learning based assistance while at the same time keeping the signalling overhead at a low level (Kovacs, para. [0003], Id.) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-14, 16-18, 20-22 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs et al. (US 2022/0335337 A1).
1. A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, (Kovacs, FIG. 2) configured to: 
identify a failure associated with a machine learning prediction for one or more network parameters (Kovacs, paras. [0174], [0181], “In case the user node detects that the machine learning based assistance should be changed at 432, the user node 200 may be configured to send a change request 434 to the network node to deactivate or switch the inference reporting. The change request 434 may also provide an indication about the cause of the deactivation. The indicated cause may comprise, for example, one of the following: […] Too many errors, for example, within a given time window or relative to a threshold, have been detected. A reset/restart of the ML-based algorithm is required.”); 
report, to a base station, failure information regarding the failure associated with the machine learning prediction (Kovacs, paras. [0174], [0181], “In case the user node detects that the machine learning based assistance should be changed at 432, the user node 200 may be configured to send a change request 434 to the network node to deactivate or switch the inference reporting. The change request 434 may also provide an indication about the cause of the deactivation. The indicated cause may comprise, for example, one of the following: […] “Reset-err”: Too many errors, for example, within a given time window or relative to a threshold, have been detected. A reset/restart of the ML-based algorithm is required.” Id.); 
receive, from the base station, response information identifying an alteration to a communication configuration as a response to the failure associated with the machine learning prediction (Kovacs, paras. [0174], [0182], “…The network node 100 may be configured to send, in response to the change request 434, a machine learning functionality deactivation reply 436 to the user node 200. The machine learning functionality deactivation reply 436 provides to the user node 200 a confirmation of the deactivated machine learning based assistance and reporting. In an example embodiment, the state of the deactivated inference reports may be valid for a given time period/window or until enabled again by the network node 100.”); and 
implement the alteration to the communication configuration based at least in part on receiving the response information (Kovacs, paras. [0174], [0182], “…The network node 100 may be configured to send, in response to the change request 434, a machine learning functionality deactivation reply 436 to the user node 200. The machine learning functionality deactivation reply 436 provides to the user node 200 a confirmation of the deactivated machine learning based assistance and reporting. In an example embodiment, the state of the deactivated inference reports may be valid for a given time period/window or until enabled again by the network node 100.” Id.)
Kovacs et al. may not seem to describe the identical claimed invention, however Kovacs et al. provides prior art disclosure and suggestions for the claimed invention, such as a failure associated with a machine learning prediction for one or more network parameters (Kovacs, paras. [0122], [0174], “As discussed herein, the term “producer node machine learning based assistance”, “user node machine learning based assistance” or “machine learning based assistance” is used widely to refer to functionalities at the producer node, for example, a user node or any other network node, to provide machine learning (ML) based assistance associated with a network, for example, radio access network, cognitive radio and software defined radio solutions. Even if the example embodiments discussed herein may relate to a scenario in which the user node has the functionalities needed to provide ML-based assistance to the radio access network and where the functionalities may consist of, for example, predictions (forecasts) of certain events such as handover (HO), crossing reference symbol received power (RSRP) thresholds, quality of service variations, mobility state change, etc., these are only non-restrictive examples. Further, the employed ML algorithms providing/generating the user node machine learning based assistance information (for example, prediction of RSRP values, CSI, HO events) may have been optimized (trained and tested) under a comprehensive set of operating modes (input data) and may have the capability of delivering at least one of the typical ML/deep learning (DL)/artificial intelligence (AI) algorithm performance measures…” emphasis added.) The prior art disclosure and suggestions of Kovacs et al. are for reasons of enabling efficient configuration of machine learning based assistance while at the same time keeping the signalling overhead at a low level (Kovacs, para. [0003], “In general, there is a need for a solution that would enable efficient configuration of the machine learning based assistance while at the same time keeping the signalling overhead at a low level between the consumer node and the producer node.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling efficient configuration of machine learning based assistance while at the same time keeping the signalling overhead at a low level.
2. The UE of claim 1, wherein the one or more processors are further configured to: 
receive parameter information or configuration information associated with configuring a machine learning model (Kovacs, paras. [0122], [0182], Id.); and 
compute the machine learning prediction for the one or more network parameters based at least in part on receiving the parameter information or the configuration information (Kovacs, paras. [0122], [0182], Id.)
3. The UE of claim 1, wherein the one or more processors, to identify the failure associated with the machine learning prediction, are configured to: 
determine a differential between a predicted value for the one or more network parameters and an observed value for the one or more network parameters (Kovacs, paras. [0122], [0159], “…As another example, the user node 200 may indicate that is has detected a significant change in the channel radio conditions, i.e. the channel conditions have significantly changed from the trained model and the accuracy of the machine learning based assistance/inference is not within a target range.”); 
determine that the differential satisfies a threshold (Kovacs, paras. [0122], [0159], Id.); and 
identify the failure associated with the machine learning prediction based at least in part on determining that the differential satisfies the threshold (Kovacs, paras. [0122], [0159], Id.)
5. The UE of claim 1, wherein the failure information includes information identifying at least one of: the failure, a timing of the failure, an input that triggered the failure, an output from the failure, or an observed network parameter (Kovacs, paras. [0174], [0181], Id.)
7. The UE of claim 1, wherein the failure information includes information identifying a proposed set of network parameters associated with the failure (Kovacs, paras. [0174], [0181], Id.)
9. The UE of claim 1, wherein the one or more processors are further configured to: continue to use a machine learning model to predict the one or more network parameters until implementing the alteration to the communication configuration (Kovacs, paras. [0122], [0182], Id.)
10. The UE of claim 9, wherein the one or more processors are further configured to: 
forgo one or more communication procedures during the continuing to use the machine learning model (Kovacs, paras. [0122], [0182], Id.)
11. The UE of claim 1, wherein the one or more processors are further configured to: 
fall back to another procedure for determining the one or more network parameters based at least in part on identifying the failure associated with the machine learning prediction (Kovacs, paras. [0122], [0145], “…Relating generally to fallback operating modes, at least one fallback operating mode may be configured to be used when none of the configured user node machine learning based primary modes can be used. This may happen, for example, when they are not available, no input available/deactivated, there are measurement or connectivity errors etc. The at least one fallback operating mode may comprise, for example, one of the following:”)
12. The UE of claim 11, wherein the one or more processors, to fall back, are configured to: 
fall back based at least in part on at least one of: a pre-configured fall back configuration, or received signaling from the base station (Kovacs, paras. [0122], [0145], Id.)
13. The UE of claim 1, wherein the one or more processors are further configured to: 
receive, from the base station, information identifying an alteration to a configuration of a machine learning model (Kovacs, paras. [0122], [0182], Id.); 
reconfigure the machine learning model based at least in part on the information identifying the alteration to the configuration of the machine learning model (Kovacs, paras. [0122], [0182], Id.); and 
use the machine learning model for a subsequent prediction based at least in part on reconfiguring the machine learning model (Kovacs, paras. [0122], [0182], Id.)
14. The UE of claim 1, wherein the one or more processors are further configured to: 
forgo use of a machine learning model for predicting the one or more network parameters for a threshold period of time (Kovacs, paras. [0122], [0182], Id.)
16. A base station for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, (Kovacs, FIG. 1) configured to: 
receive, from a user equipment (UE), a report of failure information regarding a failure associated with a machine learning prediction for determining one or more network parameters (Kovacs, paras. [0174], [0181], Id.); and 
transmit, to the UE, response information identifying an alteration to a communication configuration as a response to the failure associated with the machine learning prediction (Kovacs, paras. [0174], [0182], Id. cf. Claim 1).
Kovacs et al. may not seem to describe the identical claimed invention, however Kovacs et al. provides prior art disclosure and suggestions for the claimed invention, such as a failure associated with a machine learning prediction for determining one or more network parameters (Kovacs, paras. [0122], [0174], Id.) The prior art disclosure and suggestions of Kovacs et al. are for reasons of enabling efficient configuration of machine learning based assistance while at the same time keeping the signalling overhead at a low level (Kovacs, para. [0003], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling efficient configuration of machine learning based assistance while at the same time keeping the signalling overhead at a low level.
17. The base station of claim 16, wherein the one or more processors are further configured to: 
transmit parameter information or configuration information associated with configuring a machine learning model (Kovacs, paras. [0122], [0182], Id. cf. Claim 2).
18. The base station of claim 16, wherein the failure information includes information identifying at least one of: the failure, a timing of the failure, an input that triggered the failure, an output from the failure, or an observed network parameter (Kovacs, paras. [0174], [0181], Id. cf. Claim 5).
20. The base station of claim 16, wherein the failure information includes information identifying a proposed set of network parameters associated with the failure (Kovacs, paras. [0174], [0181], Id. cf. Claim 7).
21. The base station of claim 16, wherein the one or more processors are further configured to: 
transmit signaling instructing the UE to fall back to another procedure for determining the one or more network parameters based at least in part on identifying the failure associated with the machine learning prediction (Kovacs, paras. [0122], [0145], Id. cf. Claim 12).
22. The base station of claim 16. wherein the one or more processors are further configured to: 
transmit, to the UE, information identifying an alteration to a configuration of a machine learning model (Kovacs, paras. [0122], [0182], Id. cf. Claim 13).
26. A method of wireless communication performed by a user equipment (UE) (Kovacs, FIG. 2, Id.), comprising: 
identifying a failure associated with a machine learning prediction for one or more network parameters (Kovacs, paras. [0174], [0181], Id.); 
reporting, to a base station, failure information regarding the failure associated with the machine learning prediction (Kovacs, paras. [0174], [0181], Id.); 
receiving, from the base station, response information identifying an alteration to a communication configuration as a response to the failure associated with the machine learning prediction (Kovacs, paras. [0174], [0182], Id.); and 
implementing the alteration to the communication configuration based at least in part on receiving the response information (Kovacs, paras. [0174], [0182], Id. cf. Claim 1).
Kovacs et al. may not seem to describe the identical claimed invention, however Kovacs et al. provides prior art disclosure and suggestions for the claimed invention, such as a failure associated with a machine learning prediction for one or more network parameters (Kovacs, paras. [0122], [0174], Id.) The prior art disclosure and suggestions of Kovacs et al. are for reasons of enabling efficient configuration of machine learning based assistance while at the same time keeping the signalling overhead at a low level (Kovacs, para. [0003], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling efficient configuration of machine learning based assistance while at the same time keeping the signalling overhead at a low level.
27. The method of claim 26, further comprising: 
receiving parameter information or configuration information associated with configuring a machine learning model (Kovacs, paras. [0122], [0182], Id.); and 
computing the machine learning prediction for the one or more network parameters based at least in part on receiving the parameter information or the configuration information (Kovacs, paras. [0122], [0182], Id. cf. Claim 2).
28. The method of claim 26, wherein identifying the failure associated with the machine learning prediction comprises: 
determining a differential between a predicted value for the one or more network parameters and an observed value for the one or more network parameters (Kovacs, paras. [0122], [0159], Id.); 
determining that the differential satisfies a threshold (Kovacs, paras. [0122], [0159], Id.); and 
identifying the failure associated with the machine learning prediction based at least in part on determining that the differential satisfies the threshold (Kovacs, paras. [0122], [0159], Id. cf. Claim 3).
29. A method of wireless communication performed by a base station (Kovacs, FIG. 1, Id.), comprising: 
receiving, from a user equipment (UE), a report of failure information regarding a failure associated with a machine learning prediction for determining one or more network parameters (Kovacs, paras. [0174], [0181], Id.); and 
transmitting, to the UE, response information identifying an alteration to a communication configuration as a response to the failure associated with the machine learning prediction (Kovacs, paras. [0174], [0182], Id. cf. Claim 1).
Kovacs et al. may not seem to describe the identical claimed invention, however Kovacs et al. provides prior art disclosure and suggestions for the claimed invention, such as a failure associated with a machine learning prediction for determining one or more network parameters (Kovacs, paras. [0122], [0174], Id.) The prior art disclosure and suggestions of Kovacs et al. are for reasons of enabling efficient configuration of machine learning based assistance while at the same time keeping the signalling overhead at a low level (Kovacs, para. [0003], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling efficient configuration of machine learning based assistance while at the same time keeping the signalling overhead at a low level.
30. The method of claim 29, further comprising: 
transmitting parameter information or configuration information associated with configuring a machine learning model (Kovacs, paras. [0122], [0182], Id. cf. Claim 2).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs et al. (US 2022/0335337 A1) in view of Mellqvist et al. (US 2020/0344314 A1).
6. The UE of claim 1, wherein the one or more processors, to report the failure information, are configured to: 
transmit a scheduling request (Mellqvist, para. [0073], “Alternatively or additionally, aperiodic reporting may be appropriate if the at least one anomaly is recognized with low significance, for example with relation to a second given significance threshold. In that case, the at least one anomaly may not have been encountered by the network-configured detector model, and the corresponding control data may facilitate grouping of mobile devices to location sensing groups either. Aperiodic reporting may rely on dedicated resources. Here, an uplink scheduling request and a downlink scheduling grant may be communicated in response to a need for aperiodic reporting, to obtain the dedicated resources.” emphasis added.); receive downlink information identifying a grant for reporting (Mellqvist, para. [0073], Id.); and transmit the failure information using a resource identified in the grant (Mellqvist, para. [0073], Id.) The prior art disclosure and suggestions of Mellqvist et al. are for reasons of enabling aperiodic reporting when at least one anomaly is recognized with low significance (Mellqvist, para. [0073], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling aperiodic reporting when at least one anomaly is recognized with low significance.
19. The base station of claim 16, wherein the one or more processors, to receive the report of the failure information, are configured to: 
receive a scheduling request (Mellqvist, para. [0073], Id.); transmit downlink information identifying a grant for reporting (Mellqvist, para. [0073], Id.); and receive the failure information using a resource identified in the grant (Mellqvist, para. [0073], Id. cf. Claim 6).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kovacs et al. (US 2022/0335337 A1) in view of Hapsari et al. (US 2013/0109322 A1).
8. The UE of claim 1, wherein the one or more processors, to report the failure information, are configured to: 
transmit a first report of the failure information (Hapsari, para. [0049], “…For example, the success/failure checking unit 24 may determine success or failure of the report by receiving acknowledgement signal (ACK (positive acknowledgement) or NACK (negative acknowledgement)) for a transmission signal from the user apparatus (UE) 11. Or, after the user apparatus (UE) 11 transmits a signal including a measured value of radio quality, if a positive acknowledgement is not received from the base station after expiration of a given period, it may be associated with failure of transmission. Also, it may be associated with failure of transmission that the user apparatus (UE) 11 does not receive a positive acknowledgement from the base station even after the user apparatus (UE) 11 transmits signals the maximum number of times of retransmission…”); monitor to receive an acknowledgement of the first report of the failure information (Hapsari, para. [0049], Id.); and selectively transmit a second report of the failure information based at least in part on a result of monitoring to receive the acknowledgement of the first report of the failure information (Hapsari, para. [0049], Id.) The prior art disclosure and suggestions of Hapsari et al. are for reasons of enabling a management node to easily and efficiently obtain quality information of a radio network (Hapsari, para. [0007], “An object of the disclosed invention is to provide a user apparatus and a method that enables a management node of a radio network to obtain quality information of the radio network easily and efficiently.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling a management node to easily and efficiently obtain quality information of a radio network.
Claims 15 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs et al. (US 2022/0335337 A1) in view of Nokia et al. (WO 2021/064275 A1).
15. The UE of claim 1, wherein the one or more processors, to report the failure information, are configured to: 
report the failure information to cause an alteration to a configuration of another UE (Nokia, p. 14, ll. 3-12, “The AN 20 may evaluate accuracy or reliability of the first inference result on the basis of the inference conditions information and further information available to the AN 20. As an example, prediction reports associated with certain conditions, received from certain UE may consistently cause generating a ping-pong type of HO. This is detectable by the network, thus the UE ML assistance can be either disabled or just flagged as unreliable. In case the above condition only holds for that UE when in specific area, e.g. as in Figure 1, then the reliability of the inference conditions information can be explored. In case the above condition hold for several UEs, all located in the same area, then the network can decide to disable ML for all UEs in the area or treat their predictions/condition as unreliable; this can then be followed by other algorithms aimed to remedy network performance.” emphasis added.) The prior art disclosure and suggestions of Nokia et al. are for reasons of enabling better autonomous decisions and more accurate or timely requests (Nokia, p. 6, ll. 8-12, “Certain ML-based applications may also be run in the UE 10. This may allow the UE to take more/better decisions autonomously and provide more accurate or timely requests to the RAN, such as the serving AN 20. This also means that control and feedback signalling between the RAN and the UE would need to be adapted to the envisioned operating conditions of ML-based prediction algorithms running in the RAN and/or UE.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling better autonomous decisions and more accurate or timely requests.
23. The base station of claim 16. wherein the one or more processors are further configured to: 
transmit information to another UE to adjust another communication configuration of the other UE (Nokia, p. 14, ll. 3-12, Id. cf. Claim 15).
24. The base station of claim 23, wherein the one or more processors, to transmit the information to the other UE, are configured to: 
transmit the information to the other UE based at least in part on receiving the failure information (Nokia, p. 14, ll. 3-12, Id. cf. Claim 15).
25. The base station of claim 23, wherein another report of failure information has not been received from the other UE (Nokia, p. 14, ll. 3-12, Id. cf. Claim 15).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Ericsson et al. (WO 2021/201762 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Ericsson, p. 32, ll. 31-42, “In embodiments such as those in Figure 4 where the network node employs a model for predicting radio coverage, the trigger condition could be set at the network using the current trained model, in order to configure more measurements in areas where the model is underperforming. The trained model could predict the coverage probability (a signal quality above a certain threshold) of a frequency in the second set, given the measurements on frequencies in the first set. Assume for example that the measurements (1-5) in Figure 4 are measurements on the first set of frequencies, and p is the probability of coverage on a second set frequency. Further assume that in the figure p5-p8 is very uncertain (values close to 0.5 meaning a 50 % chance of coverage), then one could configure the UE to report a measurement when a UE is in that part of the tree (i.e. when measurement 1 > t1). Or another example when p8 is inaccurate, report when the following criteria is met: meas1>t1 and meas. 5>t5 and meas.4 > t7.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476